Title: To James Madison from Andrew Wilson, 5 June 1813
From: Wilson, Andrew
To: Madison, James


May it please your Excellency.
New Jersey State Prison June 5. 1813
Nothing short of being in possession of the most absolute and irresistable mode of annoying and occasionally vanquishing an imperious Enemy, could induce me, under the pressure of my present Misfortune, thus to importune your Excellency on a Subject of great importance to the United States.
A series of Discoveries and Inventions in Military and Marine Tactics, calculated on indubitable and permanent data; are the happy result of many Years Study, Travel and Investigation.
In my present Situation, to commit the particulars to Writing, might be imprudent, in case of Miscarriage; as the bare description commands implicit beleif and confidence in their powers of execution; but I have forwarded a general outline of their Application, directed to the Secretary at War, for his perusal.
I beg leave to remark, that these Discoveries carry with them an irresistable force of Evidence—are Simple in their Construction—soon put in a State of Organization, and whose effects on the Enemy, will be tremendously unerrable, awful, and terrific!
The Original plan (previous to my Imprisonment in 1809) was, first, to lay the Subject fully before your Excellency; and then, with the concurrence of Government to embark for France; there submit it for the consideration of the Emperor; which, if adopted, would enable him to meet the Enemy on the Usurped Element of the Ocean, & thence humble the proud Walls of Albion; and thus, have the Means of vindicating and enforcing the Freedom of The Seas to all Nations.
The length of my Imprisonment, and uniform good Conduct, since within these Gloomy Walls, induced the Board of Inspectors, last Month, to recommend me to the Governor and Council of this State for a Pardon; but it failed, and, I am still a prisoner, unconscious of having committed any Crime deserving punishment! And, strange to relate, my Talents and Literary acquirements, are held up to view & construed as dangerous to Society! “There must be something rotten in the State of Denmark”!
Thus circumstanced I am constrained to exclaim, with the energetic Sage of Antiquity; O tempora; O mores!
But, the truth of the business at the bottom is, my capability, in consequence of my Discoveries to benefit the General Government, and thus, effectually annihilate the Tactics of the Friends of Peace, and their Brethren on the transatlantic Side!

The Native Urbanity of your Excellency, will pardon the length of this importunate Letter—I shall hasten to a close.
If this Account meet the Approbation of your Excellency, and means can be adopted for my immediate Liberation, I feel confidently sure, that, in the course of 2 or 3 Months afterwards, some of the most signal and brilliant Victories, both by Land & Sea, will be the happy result; officially announced in our National Gazette! With Sentiments of the highest consideration I beg leave to Subscribe Myself Your truly Unfortunate Most Devoted Humble servant
Andw Wilson
